                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BEHROOZ MOHAZZABI,                             Case No. 19-cv-06453-SI
                                   8                  Plaintiff,                        JUDGMENT
                                   9            v.

                                  10     BEHZAD MOHAZZEBI,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s action has been dismissed for lack of jurisdiction over defendant Behzad
                                  14   Mohazzebi. Judgment is entered accordingly.
                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.
                                  17

                                  18
                                  19   Dated: December 3, 2019                       ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
